Citation Nr: 1241568	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  05-02 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a headache disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel




INTRODUCTION

The Veteran served on active duty from March 1961 to February 1964.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  This case was remanded by the Board in December 2009 and December 2011 for additional development.

A Board hearing was held before a Veterans Law Judge (VLJ) in Waco, Texas, in March 2008.  The VLJ who took the Veteran's testimony at that hearing has since left the Board.  The Veteran was informed of that in a September 2012 letter and given the opportunity to have another Board hearing.  The letter informed him that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran did not respond to that letter within 30 days.  Therefore, the Board will proceed with adjudication of the claim.


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's currently diagnosed headache disability is not related to service.


CONCLUSION OF LAW

A headache disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2003 and March 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's service medical records show that he complained of a stopped up head in October 1962.  The diagnosis was viral upper respiratory infection.  In a January 1963 service report of medical history, the Veteran denied having, or ever having had frequent or severe headaches.  On clinical examination, the Veteran's head and neurologic system were normal.  The Veteran complained of multiple symptoms, including headaches, in March 1963.  The diagnosis was upper respiratory infection.  In a December 1963 service separation report of medical history, the Veteran denied having, or ever having had frequent or severe headaches.  On clinical examination, the Veteran's head and neurologic system were normal.  In a February 1964 statement, the Veteran reported that there had been no change in his medical condition since his examination in December 1963.

After separation from service, in an August 2000 VA orthopedic surgery pre-operative report, the Veteran denied a history of frequent headaches.

An October 2003 statement from a private physician stated that, after a review of service medical records, it was the physician's opinion that the Veteran's current headaches were as least as likely as not related to the headaches which were treated while in service.

In an April 2007 VA neurological disorders examination report, the Veteran stated that he began experiencing headaches during artillery school and was referred for an examination to see if poor vision was responsible.  He reported that, at that time, the headaches were sharp, throbbing frontal or bitemporal headaches which radiated to the occipital area.  He reported that the headaches continued for six months, but reduced in intensity and frequency after he was re-assigned away from artillery.  The Veteran report that while he was stationed in Fort Benning, Georgia, for two and a half years, he experienced radiating frontal or occipital headaches twice per week, with intermittent pain-free weeks.  The Veteran reported receiving post-service treatment for headaches from a private physician, but no records of that treatment were available.  Following a review of the claims file, a general examination, and a neurological examination, the impression stated that the Veteran's examination was noncontributory.  The examiner stated that the Veteran's in-service headaches, as described by the Veteran, were consistent with migraine headaches, however there was no documented link between the headaches and his service.

In a March 2008 hearing before the Board, the Veteran reported experiencing headaches during service and presently.

In an August 2010 VA neurology examination report, the Veteran reported experiencing headaches throughout his period of active service.  He reported that his headaches presently occurred once or twice a week.  After mental status, cranial nerve, cerebellar, motor, and sensory examination, the impression was that the headaches appeared to be consistent with migraine headaches.  The examiner noted that the Veteran had no history of trauma and the Veteran believed that artillery noise was responsible for the headaches.  The examiner stated that such a scenario would be highly uncharacteristic for migraine headaches and there was no evidence of a causal event in the Veteran's reported history or records.

A January 2012 addendum to the August 2010 VA neurology examination report was provided by a neurologist.  The addendum stated that the claims file had been reviewed, and noted that there was no documentation of migraine headaches in the Veteran's service medical records or in any post-discharge civilian area.  The physician opined that, based upon the information available, it was less likely than not that the Veteran's current migraine headaches were related to his active duty service.  The basis for the opinion was that there was no history in the service medical records of an event, injury, or disease to which headaches might be related.

Multiple February 2012 lay statements from the Veteran's family stated that the Veteran had experienced frequent headaches throughout his period of service, after separation from service, and presently.

The preponderance of the evidence of record shows that the Veteran's currently diagnosed headache disability is not related to service.  The Veteran's service medical records are negative for any diagnosis of a headache disability.  The evidence shows that the Veteran was treated for headaches in-service on one occasion, but the diagnosis was of an upper respiratory infection.  While the Veteran has a current diagnosis of a headache disability, there is no medical evidence of record that a headache disability was diagnosed prior to October 2003, over 39 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  In addition, the preponderance of the competent and credible evidence of record shows that the Veteran's currently diagnosed headache disability is not related to service.  The only medical evidence of record which relates the Veteran's currently diagnosed headache disability to service is the October 2003 statement from a private physician.  That physician stated that the opinion was provided following a review of the service medical records, and that the Veteran's current headaches were related to the "headaches treated while in service."  The Board emphasizes that the only documented report of headache treatment in the Veteran's service medical records gave a diagnosis of  an upper respiratory infection.  Such an infection is an acute condition and there is no evidence of record that it resulted in any chronic disability.  Absent any explanation as to why the Veteran's currently diagnosed headache disability is related to symptoms of an acute respiratory infection, the Board finds that the October 2003 statement from a private physician warrants low probative weight.  In addition, the October 2003, statement from a private physician did not comment at all on the Veteran's in-service reports in January 1963 and December 1963 that he did not have, and had never had, frequent or severe headaches.  The report similarly omitted any commentary on the Veteran's report in August 2000 that he did not have a history of frequent headaches.  As those medical records directly contradict the Veteran's claim of continuity of symptomatology, the Board finds that low probative weight is warranted for any medical opinion which relates the Veteran's headache disability to service, but does not discuss those statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In contrast, the January 2012 addendum and the August 2010 VA neurology examination report included a complete review of the Veteran's service medical records, post-service medical records, and the Veteran's statements.  The VA neurologist opined that the Veteran's current migraine headaches were not related to his active duty service, on the basis that there was no history in the service medical records of an event, injury, or disease to which headaches might be related.  As the neurologist provided a rationale for the opinion which is consistent with the evidence of record, the Board finds that it warrants high probative weight.

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, lay etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report that he experienced headaches in service and after separation from service.  In addition, the Veteran's family members are competent to report that the Veteran told them that he experienced headaches.  However, the Board notes that the Veteran specifically denied having, or ever having had frequent or severe headaches, in January 1963 and December 1963.  The Veteran then stated in February 1964 that there had been no change in his medical condition since his examination in December 1963.  Those statements directly contradict his reports of experiencing frequent headaches throughout nearly his entire period of service.  In addition, in August 2000 the Veteran denied a history of frequent headaches.  The Board finds the Veteran's contemporary statements regarding his medical history more probative than his recent reports of his medical history.  Curry v. Brown, 7 Vet. App. 59 (1994).  Accordingly, the Board finds that the lay statements of record are not credible to demonstrate that he experienced frequent headaches during service and continuously after separation from service, until the first documented diagnosed in October 2003.  Thus, the preponderance of the competent and credible evidence of record shows that the Veteran's currently diagnosed headache disability is not related to service.  Therefore, service connection for a headache disability is not warranted.

The Board finds that the preponderance of the evidence is against the claim for service connection for a headache disability.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a headache disability is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


